Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 2-10, 13-15, and 18-20 have been cancelled; claims 21-33 are withdrawn from consideration as non-elected claims; the claim indictors for these claims 21-33 have been amended. Claims 1, 11-12, and 16-17 remain for examination, wherein claim 1 is an independent claim.

Information Disclosure Statement
IDS filed on claims 8/9/2022 has been recorded.

Status of the Previous Rejections
Previous objection of Claims 21-33 because the informalities has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/9/2022. 
Previous rejection of Claims 1, 11-12, and 16-17 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of copending application No. 16/094,493 (US-PG-Pub 2019/0119779 A1, updated as claims 2-7, 17-20, 23-24, and 26-27) in view of Iwasaki et al (US 8,333,823 B2, listed in IDS filed on 7/2/2019, thereafter US’823) has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/9/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 21-33 have been cancelled since these claims as non-elected claims (Refer the previous office action dated 11/24/2021 and these claims indicate different inventions compared to the examined claims (Claims 1, 11-12, and 16-17). These claims can be submitted in following proper divisional application(s).

Reason for Allowance
Claims 1, 11-12, and 16-17 are allowed.  
Regarding the instant independent claim 1, the Applicant’s “Remarks/arguments with amendment” filed on 8/9/2022 and the Applicant’s “132 Declaration” dated 3/24/2022 have been fully considered and they are sufficiently overcome the rejections in the previous office actions. The copending application No. 16/094,493 (US-PG-Pub 2019/0119779 A1) filed after the instant application, the rejection on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of copending application No. 16/094,493 (US-PG-Pub 2019/0119779 A1, updated as claims 2-7, 17-20, 23-24, and 26-27) in view of Iwasaki et al (US 8,333,823 B2, listed in IDS filed on 7/2/2019, thereafter US’823) has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734